Case: 17-12322   Date Filed: 03/01/2019    Page: 1 of 5


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-12322
                     ________________________

                 D.C. Docket No. 3:17-cv-00041-ELR



HANDY LAND & TIMBER, LLLP,

                                              Plaintiff - Appellant,

versus

TRANCONTINENTAL GAS PIPE LINE COMPANY, LLC,

                                              Defendant - Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (March 1, 2019)
                  Case: 17-12322       Date Filed: 03/01/2019     Page: 2 of 5


Before WILSON and JORDAN, Circuit Judges, and GRAHAM, ∗ District Judge.

PER CURIAM:

         Handy Land & Timber, LLLP (Handy Land) sued Transcontinental Gas Pipe

Line Company, LLC (Transco) in Georgia state court, alleging state tort claims, for

Transco’s removal and sale of trees from an easement on Handy Land’s property.

Handy Land also sought a temporary restraining order, which the district court

denied. Transco removed the action to federal court and moved to dismiss the

case. The district court denied Handy Land’s motion to remand and granted

Transco’s motion to dismiss. After the benefit of oral argument, we affirm.

                                                I.

         The Federal Energy Regulatory Commission (FERC) issued a certificate

(FERC Certificate) approving Transco’s construction of a natural gas pipeline

extension under the Natural Gas Act. 15 U.S.C. § 717f. Transco initiated

condemnation proceedings in federal court to acquire easements along the pipeline

route, which included Handy Land’s property, and obtained a preliminary

injunction granting access to the property under its FERC Certificate.1

         Transco removed trees within its easement on Handy Land’s property and

sold the timber for profit. Handy Land filed suit against Transco in Georgia state


∗Honorable   James L. Graham, United States District Judge for the Southern District of Ohio,
sitting by designation.
1
    These condemnation proceedings are still ongoing.
                                                2
               Case: 17-12322     Date Filed: 03/01/2019     Page: 3 of 5


court, claiming trespass to chattels, money had and received, and trover. Handy

Land sought (1) to enjoin the removal and sale of trees, or alternatively, recover

damages, and (2) a temporary restraining order (TRO) to stop Transco’s removal

of trees. Transco removed the action to federal court, and Handy Land moved to

remand the case for lack of subject matter jurisdiction; the district court denied

Handy Land’s motion.

      Transco filed a motion to dismiss Handy Land’s suit. Handy Land did not

file a response. The district court denied Handy Land’s motion for a TRO and

granted Transco’s motion to dismiss. Handy Land now appeals, challenging (1)

the district court’s subject matter jurisdiction over its claims, (2) the court’s denial

of its TRO motion, and (3) the court’s grant of Transco’s motion to dismiss.

                                           II.

      “We review de novo a district court’s denial of a motion to remand a state-

court action because it implicates subject-matter jurisdiction.” Escobar v.

Celebration Cruise Operator, Inc., 805 F.3d 1279, 1283 (11th Cir. 2015).

      District courts have jurisdiction over civil actions arising under federal law

when an asserted state law claim necessarily raises a substantial and important

federal issue. Gunn v. Minton, 568 U.S. 251, 257–58 (2013). If a plaintiff’s right

to relief “necessarily depends on resolution of a substantial question of federal law,

federal question jurisdiction may . . . attach to the state-law claim.” Hill v.

                                            3
               Case: 17-12322     Date Filed: 03/01/2019    Page: 4 of 5


BellSouth Telecomms., Inc., 364 F.3d 1308, 1314 (11th Cir. 2004). Substantial

federal question jurisdiction exists when the issue is (1) necessarily raised, (2)

actually disputed, (3) substantial, and (4) capable of resolution in federal court

without disrupting the congressionally-approved balance between federal and state

courts. Gunn, 568 U.S. at 258.

      A federal court granted Transco authority to enter Handy Land’s property

via an easement circumscribed by Transco’s FERC Certificate. To recover on its

state tort claims, Handy Land must demonstrate that Transco wrongfully removed

trees from the easement—which would require Handy Land to show that the FERC

Certificate did not authorize removal. A court deciding Handy Land’s claims

“must necessarily interpret” the language of the federally-granted FERC Certificate

that defines the scope of Transco’s authority. Turbeville v. Fin. Indus. Regulatory

Auth., 874 F.3d 1268, 1275 (11th Cir. 2017).

      This question of law requires an evaluation of federally-granted authority

and clearly implicates federal interests. Allowing a federal court to answer this

question will ensure that a state court is not burdened with adjudicating damages

claims that are already part of a pending federal condemnation action, avoiding the

risk of inconsistent awards in state and federal courts. The district court did not err

in exercising substantial federal question jurisdiction over Handy Land’s claims.

                                          III.

                                           4
              Case: 17-12322     Date Filed: 03/01/2019    Page: 5 of 5


      We review a district court’s interpretation of its local rules for abuse of

discretion. Fils v. City of Aventura, 647 F.3d 1272, 1282 (11th Cir. 2011). Under

Local Rule 7.1(B) of the Northern District of Georgia, failure to respond to a

motion within fourteen days after service “shall indicate that there is no opposition

to the motion.” The district court granted Transco’s motion to dismiss because

Handy Land failed to respond under Local Rule 7.1(B), but also discussed the

merits of several of Handy Land’s claims, noting that it would grant dismissal “for

the well-stated reasons in [Transco’s] motion.” This was not an abuse of

discretion. Moreover, Handy Land has failed to brief any merits-related grounds

for dismissal on appeal.

                                         IV.

      Appellate courts may only review denial of a TRO motion under 28 U.S.C.

§ 1292(a)(1) when the appellant disproves the general presumption that no

irreparable harm exists and shows that immediate appeal is necessary. Ingram v.

Ault, 50 F.3d 898, 899–900 (11th Cir. 1995). We lack jurisdiction here because

Handy Land has failed to show irreparable harm or need for immediate appeal.

      AFFIRMED.




                                          5